Citation Nr: 1046113	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
bilateral eye disorder, and if so, whether service connection may 
be granted.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 2008 and March 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that in a statement received in January 2009, the 
Veteran stated that he was seeking service connection for 
disabilities of his knees, and in compliance with VA's duty to 
notify, the Veteran was sent a letter advising him of the 
criteria for establishing service connection for, inter alia, a 
bilateral knee condition in February 2009.  However, the March 
2009 decision addressing the Veteran's service connection claims 
only adjudicated the Veteran's right knee disorder service 
connection claim and failed to reference the Veteran's claimed 
left knee disorder.  Thus, this issue has been raised by the 
record but not adjudicated by the RO, and thus it is hereby 
REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for a right ankle 
disorder, as well as the merits of the reopened claim for service 
connection for an eye disorder (described as a left cornea scar, 
bilateral LASIK scars, and bilateral senile cataracts), are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In a decision issued in July 1973, the RO denied service 
connection for a bilateral eye disorder, referred to as left 
corneal scar and bilateral defective vision, and the Veteran 
failed to perfect an appeal of that denial; accordingly, the 
denial became final.

2.  The evidence submitted since July 1973 is not cumulative, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  The Veteran's refractive error is congenital in nature, and 
therefore an award of service connection is precluded by law, and 
his currently diagnosed refractive amblyopia has been medically 
linked to his refractive error.

4.  The Veteran's service treatment records reflect treatment for 
a right knee disorder during service, and the Veteran's post-
service right knee disorder has been linked to service by a VA 
examiner.

5.  The Veteran service treatment records fail to reference any 
complaints of back pain or a diagnosis of a back disorder, and 
the evidence of record fails to reflect a current diagnosis of a 
back disorder.

6.  The Veteran's service treatment records fail to reference any 
complaints of left ankle pain or a diagnosis of a left ankle 
disorder, and the evidence of record fails to reflect a current 
diagnosis of a left ankle disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
bilateral eye disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  

2.  The criteria for service connection for a refractive error 
and refractive amblyopia have not been met.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for right knee 
patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).  

4.  The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.303 (2010).  

5.  The criteria for service connection for a left ankle disorder 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to the Veteran's claim to reopen, the Board is 
granting the benefit sought.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further considered.

With regard to the underlying merits of the Veteran's eye 
disorder service connection claim, as well as his service 
connection claims for a right knee disorder, left ankle disorder, 
and back disorder, VA's duty to notify was satisfied by a letter 
issued in February 2009, which advised the Veteran of the 
criteria for establishing service connection and which was sent 
prior to the issuance of the March 2009 rating decision on 
appeal.

As to the duty to assist, all treatment records identified by the 
Veteran as relevant were obtained.  The Veteran was scheduled to 
testify at an RO formal hearing, but he cancelled his hearing 
request, and he was also offered the opportunity to testify at a 
hearing before the Board, but he declined.  Moreover, the Veteran 
was afforded a VA examination and medical opinion regarding the 
etiology of his currently diagnosed right knee and eye disorders; 
however, the Board finds that a VA examination in conjunction 
with the Veteran's left ankle and back disorders was not 
warranted, as the evidence of record fails to reflect that the 
Veteran is currently diagnosed with either a left ankle or back 
disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that VA examinations are only warranted when the medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits).  In sum, the 
Board finds that VA's duties to notify and assist have been met, 
and therefore there is no prejudice to the Veteran in 
adjudicating this appeal.

Claim to Reopen

The Veteran sought service connection claim for bilateral eye 
disorders, referred to as a left corneal scar and bilateral 
defective vision.  The claim was initially denied by a rating 
decision issued in October 1968 because the Veteran failed to 
report to his scheduled VA examination.  Thereafter, the Veteran 
filed a claim to reopen, stating that he had never received 
notification of the previously scheduled VA examination.  The 
Veteran was accordingly afforded a new VA examination, after 
which service connection was denied as reflected in a March 1969 
rating decision.  In January 1972, the Veteran filed another 
claim to reopen, which was subsequently denied by a Board 
decision issued in July 1973.  The Board's decision was final, as 
at the time of its issuance, there was not a venue available for 
appealing Board decisions.  However, a previously denied claim 
may be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

As reflected in the May 1969 rating decision that addressed the 
Veteran's service connection claim on its merits, the Veteran's 
claim was denied because his left corneal scar was deemed to have 
existed prior to service and his remaining eye disorders, 
amblyopia and refractive error, were congenital abnormalities not 
eligible for service connection.  The Board's 1973 decision 
reflects that the Board declined to reopen the Veteran's eye 
disorder service connection claim because the newly submitted 
evidence failed to relate to the reason the Veteran's claim was 
initially denied.

Since the issuance of the Board's decision, evidence added to the 
record includes a letter from the Veteran's private treating 
physician, who opines that the Veteran's visual acuity decreased 
during service as the result of an in-service injury.

Given this newly submitted private medical opinion, which, when 
presumed credible, relates the Veteran's current decreased visual 
acuity to an in-service injury, the Board finds that a basis for 
reopening the Veteran's service connection claim has been 
presented.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) 
(evidence is presumed credible for the limited purpose of 
determining its materiality). 

The Board finds that the merits of the Veteran's claim regarding 
his diagnosed refractive error and refractive amblyopia may be 
adjudicated on their merits, but that further development is 
warranted before service connection for the remainder of the 
Veteran's currently diagnosed eye disorders, as a left cornea 
scar, bilateral LASIK scars, and bilateral senile cataracts, are 
adjudicated on its merits.  The requested development is outlined 
in the Remand portion of the Board's decision.

Service Connection Claims

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).

Eye Disorders

The Veteran is seeking service connection for a bilateral eye 
disorder, and the record reflects that during the Veteran's April 
2008 VA eye disorders examination, the Veteran was diagnosed with 
a refractive error, bilateral corneal LASIK scars, right eye 
refractive amblyopia, a left eye central body scar, and bilateral 
incipient senile cataracts.  

At the outset of this discussion, the Board notes that refractive 
errors are considered congenital or developmental defects that 
are not diseases or injuries for the purposes of service 
connection.  38 C.F.R. § 3.303(c) (2010).  Thus, service 
connection for the Veteran's refractive error cannot be granted 
as a matter of law.  Winn v. Brown, 8 Vet. App. 510 (1996); Beno 
v. Principi, 3 Vet. App. 439 (1992).  

Similarly, the evidence of record reflects that the Veteran's 
amblyopia has been medically linked to his refractive error, as 
he was diagnosed in service with amblyopia secondary to a high 
refractive error and is currently diagnosed with refractive 
amblyopia.  Thus, the Veteran is not eligible to receive service 
connection for his amblyopia, as it has been determined to be 
secondary to a condition for which service connection cannot be 
awarded.  See id.  

However, as the Board finds that the opinion offered regarding 
the etiology of the Veteran's defective vision is insufficient, 
as discussed below, the remainder of the Veteran's diagnosed eye 
disorders (those eye disorders for which service connection may 
be granted, claimed as left cornea scar, bilateral LASIK scars, 
and bilateral senile cataracts) are addressed in the Remand 
portion of the Board's decision.

Right Knee Disorder

The Veteran is seeking service connection for a right knee 
disorder, which he claims is related to an in-service right knee 
injury.

The Veteran's service treatment records reflect that in June 
1967, he received treatment for right knee pain on two occasions.  
The records reflect notations that the Veteran's right knee 
evidenced slight crepitus, pain on palpation, and some edema, and 
the Veteran was assessed with Osgood Schlatter disease.

A January 2009 letter from the Veteran's private treating 
physician states her opinion that the Veteran's in-service 
duties, including walking long distances while carrying heavy 
equipment, caused significant knee stress and resulting damage 
and degeneration.  The examiner cited the Veteran's in-service 
treatment for right knee pain and opined that the Veteran's 
current right knee pain was related to service.
The Veteran was afforded a VA examination of his right knee in 
March 2009, during which the Veteran reported injuring his right 
knee during service and experiencing right knee pain at the time 
of the examination.  After conducting a physical examination of 
the Veteran and reviewing x-rays of his right knee that revealed 
mild degenerative joint disease, the examiner diagnosed the 
Veteran with patellofemoral dysfunction of the right knee and 
opined that the Veteran's right knee disorder is as likely as not 
related to service.

In sum, the evidence of record includes in-service treatment for 
a right knee disorder, which was diagnosed as Osgood Schlatter 
disease, a private medical opinion relating the Veteran's current 
right knee pain to service, and a VA examiner's opinion that the 
Veteran's currently diagnosed right knee disorder of 
patellofemoral pain syndrome is related to service.  Thus, all of 
the criteria for service connection have been established.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2010).  The Veteran's appeal of this issue is therefore 
granted.  

Left Ankle and Back Disorder

The Veteran is seeking service connection for back and left ankle 
disorders that he claims are related to service.  However, the 
Veteran's service treatment records fail to reflect any treatment 
for back or left ankle pain or any references to a back or left 
ankle disorder during service, nor does the Veteran now report 
that he injured his back or left ankle during service.  

The Board further notes that while a January 2009 statement 
authored by the Veteran's private treating physician references 
the Veteran's reports of carrying heavy military equipment on his 
back during service, the letter does not reference the Veteran's 
reports of currently experiencing back pain or that he is 
currently diagnosed with any back disorder.  The letter also does 
not reference that the Veteran currently experiences left ankle 
pain or is currently diagnosed with a left ankle disorder.

Thus, the evidence of record fails to reflect any treatment for 
back or left ankle pain during service, either referenced in the 
Veteran's service treatment records or reported by the Veteran, 
nor any currently diagnosed back or left ankle disorder.  The 
Board notes that absent proof of a present disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Given the lack of any such evidence either 
suggesting that the Veteran injured his back or left ankle in 
service or now has a related disability, a basis for granting 
service connection for either a back or left ankle disorder has 
not been presented, and the Veteran's appeal of these issues is 
denied.


ORDER

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for a bilateral eye 
disorder described as a left cornea scar, bilateral LASIK scars, 
and bilateral senile cataracts, is reopened.

Service connection for a refractive error and refractive 
amblyopia is denied.

Service connection for a right knee disorder is granted.

Service connection for a back disorder is denied.

Service connection for a left ankle disorder is denied.


REMAND

The Board finds that further evidentiary development is warranted 
before the Veteran's eye disorder, claimed as a left cornea scar, 
bilateral LASIK scars, and bilateral senile cataracts, and right 
ankle disorder service connection claims may be adjudicated on 
their merits. 

With regard to the Veteran's service connection claim for eye 
disorders, the evidence of record reflects that upon entry to 
service, the Veteran's eyes and vision were clinically assessed 
as normal, and in his corresponding report of medical history, 
the Veteran denied ever having experienced any eye trouble.  
However, an August 1967 ophthalmologic treatment record (created 
approximately three months after the Veteran's entrance into 
service) reflects an assessment of bilateral amblyopia due to 
high refractive error and a scarred left cornea.  October 1967 
service treatment records reflect that the Veteran reported his 
vision occasionally blocking out for four to five years prior to 
the time of treatment and a history of eye trauma related to a 
motor vehicle accident injury that occurred two years prior to 
the time of treatment (and before his entrance to service).  As 
reflected in a February 1968 Medical Board report, the Veteran's 
bilateral visual impairment (characterized as left corneal scar 
and amblyopia ex anopsia due to anisometropia) was deemed to have 
existed prior to enlistment, and based on his significantly 
impaired visual acuity, the Medical Board recommended that the 
Veteran be separated from service.

As referenced above, the Veteran initially sought service 
connection for his bilateral eye disorders soon after his 
discharge from service, which was effective in May 1968.  
However, as the Veteran failed to appear for the VA examination 
scheduled in conjunction with his claim, the Veteran's claim was 
denied.  Thereafter, the Veteran sought to reopen his claim, 
reporting that he had not been received the notification of his 
scheduled VA examination, and the Veteran was according afforded 
a second VA examination, which was conducted in March 1969.  The 
March 1969 VA examination report reflects that the Veteran was 
diagnosed with amblyopia of the right eye, macula cornea of the 
left eye, and a refractive error, with the Veteran's defective 
bilateral vision due to all of these conditions.  However, no 
opinion was offered regarding the etiology of the Veteran's eye 
disorders or their potential relationship to service.

In conjunction with his second claim to reopen, the Veteran 
reported that his eye disorder developed as the result of an in-
service accident in 1967 when a rifle was fired in close 
proximity to the Veteran, causing eye burns.  The Veteran was 
afforded another VA examination in August 1972, and the 
corresponding VA examination report reflects diagnoses of 
amblyopia ex anopsia of the right eye and central corneal scar of 
the left eye.  The history provided to the examiner, presumably 
by the Veteran, reflects that the Veteran incurred powder burns 
of the eyes when a cartridge blank exploded in his face in 1968.  
The examiner subsequently opined that the left corneal scar could 
be secondary to the powder burns reportedly sustained by the 
Veteran during service.

The Veteran's claim was ultimately appealed to the Board, which 
at the time was comprised of both attorneys and physicians.  The 
Board ultimately declined to reopen the Veteran's eye disorder 
claim, stating that the newly submitted evidence failed to 
reflect that the Veteran suffered any residuals of gun powder 
burns sustained during service.

In conjunction with an October 2007 claim to reopen, the Veteran 
was afforded yet another VA examination in April 2008.  The VA 
examiner who conducted this examination found that the Veteran's 
right eye decreased vision was the result of refractive amblyopia 
and refractive error and that his left eye decreased vision was 
the result of a central corneal scar and refractive error.  
However, the examiner opined that the Veteran's left corneal scar 
and resulting decreased visual acuity was the result of his pre-
service eye trauma (as concluded by the Medical Board report of 
record), without referencing: (a) the Veteran's perfect visual 
acuity and lack of any eye abnormalities noted on entry to 
service, (b) whether the corneal scar could have resulted from 
the Veteran's reported in-service eye burns, or (c) the August 
1972 VA examiner's opinion that the Veteran's corneal scar could 
be related to his reported eye burns in service.  As such, the 
Board determines that this medical opinion is insufficient.  

As outlined above, the Veteran had no noted eye abnormalities 
upon his entrance to service, and his visual acuity was recorded 
as 20/20 bilaterally.  The Board notes that a Veteran who served 
during a period of war or during peacetime service after December 
31, 1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on his entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.  The presumption of 
soundness can only be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and was not 
aggravated by service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b). 

Given the evidence of record, the Board finds that because the 
Veteran's service treatment records reflect his report of 
incurring eye trauma as the result of a pre-service motor vehicle 
accident, an attempt should be made to obtain any records 
reflecting treatment related to injuries sustained during this 
motor vehicle accident.  Additionally, any available pre-service 
ophthalmologic treatment records should also be obtained.  The 
Board recognizes that it is unlikely that records dated prior to 
the Veteran's service entry in May 1967 can be located.  
Therefore, the Veteran should make every effort to identify any 
available post-service records that would reflect the nature of 
eye disorders proximate to his service discharge, especially 
reports of examinations for employment or education purposes, 
post-service eye examinations, or other records which might be 
relevant.  The report of the Veteran's April 2008 VA examination 
of the eyes reflects that the Veteran has undergone LASIK (Laser-
Assisted In Situ Keratomileusis) surgery in 2007, performed by 
"Dr. Miranda."  The Veteran should more specifically identify 
the provider and the provider's location, and those records 
should be sought, if no other records prior to service or 
proximate to service discharge can be located.

After attempts to obtain these records are made, a VA medical 
opinion should be obtained to determine whether the Veteran's 
left corneal scar clearly and unmistakably existed prior to 
service and whether the Veteran's left corneal scar is consistent 
with either a physical trauma, presumably the type of trauma that 
would be sustained in a motor vehicle accident, or with the 
Veteran's reported in-service gun powder burns, if such a 
distinction can be made.  The medical opinion should also address 
the Veteran's currently diagnosed bilateral LASIK scars and 
senile cataracts and opine whether these eye disorders are 
secondary to the Veteran's left cornea scar or otherwise related 
to service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions). 

With regard to the Veteran's service connection claim for a right 
ankle disorder, the Veteran's service treatment records reflect 
that in June 1967, the Veteran sought treatment for right ankle 
pain and was diagnosed with a right ankle strain.  Additionally, 
the January 2009 letter from the Veteran's private treating 
physician states that the Veteran currently experiences right 
ankle pain as the result of his in-service injury.  While an 
assessment of pain is not a diagnosis for service connection 
purposes, the Board notes that the VA examination provided to the 
Veteran on the basis of this physician's report of right knee 
pain revealed a diagnosed right knee disorder that was ultimately 
deemed service-related.  As such, the Board finds that the 
Veteran should also be provided with a VA examination and medical 
opinion with regard to his claimed right ankle disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (where medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, an examination 
is warranted). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's current VA clinical records 
relevant to ophthalmologic evaluation or 
treatment and to treatment of a right ankle 
disorder from April 2008 should be obtained.

2.  The Veteran should be afforded the 
opportunity to submit or identify and lay or 
clinical records related to treatment of an eye 
disorder or a right ankle disorder or 
observations of complaints regarding eye or right 
ankle disability.

3.  With any assistance necessary from the 
Veteran, obtain the Veteran's treatment records 
relating to his treatment for injuries sustained 
from his reported motor vehicle accident that 
occurred approximately two years prior to 
service, as well as any ophthalmological 
treatment he received prior to service.
If those records cannot be identified or cannot 
be located, the Veteran should identify post-
service records of eye function or treatment, to 
include examinations conducted for purposes of 
education or employment.

If no other records proximate to service can be 
located, the Veteran should provide a more 
specific identification of the name and location 
of the provider who performed LASIK surgery in 
May 2007.

4.  Thereafter, obtain a VA medical opinion to 
determine the potential relationship between the 
Veteran's currently diagnosed eye disorders of 
left cornea scar, bilateral LASIK scars, and 
bilateral senile cataracts and service or a 
service-related eye disorder.  If it is 
determined that another examination of the 
Veteran is warranted in order to obtain the 
requested opinion, such an examination should be 
scheduled.

The examiner is then asked to review all of the 
evidence of record, including any pre-service 
private treatment records that may have been 
obtained pursuant to the Board's remand 
instructions and the Veteran's in-service and 
post-service treatment records, including the 
Veteran's perfect visual acuity and lack of any 
eye abnormalities noted on entry to service; his 
in-service eye treatment and related Medical 
Board discharge; and the post-service medical 
opinions of record, as reflected in the August 
1972 and April 2008 VA examination reports and 
the January 2009 letter from the Veteran's 
private treating physician.  

The examiner is then asked to opine whether it is 
as likely as not that the Veteran's left cornea 
scar was initially incurred during service or 
whether it clearly and unmistakably existed prior 
to service.   In so stating, the examiner is 
asked to opine whether the Veteran's left cornea 
scar is consistent with a physical trauma, as 
would presumably have been incurred during his 
reported pre-service motor vehicle accident, or 
whether it is consistent with a gun powder burn, 
which the Veteran reports that he sustained 
during service - if, indeed, it is medically 
possible to make such a distinction.

The examiner should also address the etiology of 
the Veteran's currently diagnosed bilateral LASIK 
scars and senile cataracts.  The examiner is 
asked to opine whether these eye disorders are 
secondary to the Veteran's left corneal scar and 
whether it is as likely as not that they are 
related to service.

A complete rationale should be provided for any 
opinion expressed.  If the examiner determines 
that a medically-sound opinion cannot be reached, 
it is requested that an explanation as to why 
that is so be included.

5.  Schedule the Veteran for an appropriate VA 
examination to determine the nature and etiology 
of any currently-diagnosed right ankle disorder, 
to include its relationship to service.

The examiner should be provided with the 
Veteran's claims file for review in conjunction 
with the examination, including the Veteran's in-
service treatment for right ankle pain and 
corresponding diagnosis of right ankle strain.  
The examiner is then asked to opine whether it is 
as likely as not that any currently-diagnosed 
right ankle disorder is related to service.

A complete rationale for any opinion expressed 
should also be provided.  If the examiner 
determines that a medically-sound opinion cannot 
be reached, it is requested that an explanation 
as to why that is so be included.  

6.  Then, re-adjudicate the Veteran's right ankle 
and eye disorder service connection claims.  If 
either claim remains denied, provide him with a 
supplemental statement of the case and allow an 
appropriate opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


